Citation Nr: 0329571	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-13 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for left foot blisters.

3.  Entitlement to service connection for a back disorder.  

4.  What evaluation is warranted for hearing loss from June 
29, 2001?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, granting entitlement 
to service connection for hearing loss and assigning a 
noncompensable evaluation therefor.  Entitlement to service 
connection for post-traumatic stress disorder (PTSD) and left 
foot blisters was denied in that same rating decision.  A 
claim for entitlement to service connection for a back 
disorder was thereafter initiated in March 2002 and in July 
2002, the RO denied this claim as well.  

During the pendency of this matter, the veteran has also 
raised claims of entitlement to service connection for a 
seizure disorder, residuals of a neck tumor excision, and 
athlete's foot, but such claims are not shown to have been 
subject to any rating action by the RO.  As such, these 
claims are referred to the RO for appropriate action.


FINDING OF FACT

A back disorder was not shown in service or thereafter.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is noted that, prior to the initiation of the 
claim in question, The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
became law.  This law significantly added to the statutory 
law concerning the VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
the duty to assist and including an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102 ; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Here, the record reflects that the veteran has 
been fully apprised of the changes brought about by the VCAA, 
to include notice of what evidence and information are 
necessary to substantiate his claim, and of his and the VA's 
obligation to obtain certain evidence, including VA's duty to 
obtain all relevant evidence in the custody of a Federal 
department or agency.  In May 2002, the RO asked the veteran 
to furnish information that substantiated his claim that his 
back disorder was related to his period of military service, 
to which he responded in June 2002 that he had no additional 
medical evidence to submit and that VA already had in its 
possession all of his records pertaining to his back 
problems.  Based on the foregoing, the duty to notify the 
veteran of necessary evidence, and of the responsibility for 
obtaining or presenting that evidence have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, it is apparent 
that, following the RO's receipt in June 2002 of the above-
referenced statement of the veteran, to the effect that he 
had no additional evidence to submit, the RO obtained all 
records of VA medical treatment through June 24, 2002, and 
such records were then made a part of the claims folder.  
Notice was then sent to the veteran in July 2002 advising him 
that the RO had received his service medical records and 
treatment notes from the Pittsburgh VA Medical Center and 
that a decision on his claim would be made on that basis.  By 
its subsequent rating decision, the RO denied the instant 
claim on the basis that no back disorder was shown in service 
or thereafter.  

Notwithstanding the holding of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 2003) 
(PVA) (finding that the provisions of 38 C.F.R. § 3.159(b)(1) 
authorizing VA to enter a decision if a response to a VCAA 
notice letter was not filed with VA within 30 days were 
invalid as contrary to 38 U.S.C.A. § 5103(a)), the Board 
finds that further efforts to assist the veteran are 
unnecessary pursuant to 38 C.F.R. § 3.159(d), because in the 
absence of a showing of current disability of his back, there 
is no reasonable possibility that further assistance to the 
veteran would assist in substantiating his claim.  Therefore, 
in light of the circumstances of this particular case, the 
need to remand to the RO to facilitate further assistance to 
the veteran under the VCAA is obviated.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In order for service connection for a 
particular disability to be granted, a claimant must 
establish that he has such disability and that there is a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998).

Service department records fail to denote the veteran's 
engagement in combat with the enemy during his period of 
active duty, nor does he contend that he served in combat.  
As such, the provisions of 38 U.S.C.A. § 1154 (West 2002) are 
not for application in this instance.

It is the veteran's primary contention in this appeal that he 
strained his back in service when jumping from a truck during 
basic training and that he has experienced back problems ever 
since.  Despite those allegations, entries in the service 
medical records of the veteran fail to identify any complaint 
or finding of a back disorder, including a back strain.  
Moreover, no back disorder is shown through available records 
of medical treatment compiled subsequent to the veteran's 
discharge from service.  Only the veteran reports he has a 
back disorder that originated in or is otherwise related to 
his military service, and his statements to that effect are 
not supported by the medical data on file.  Moreover, the 
veteran's statements as to medical diagnosis or etiology are 
not competent medical evidence, inasmuch as he is not shown 
to have the necessary knowledge or training.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In light of the 
foregoing, and in the absence of a showing of a current back 
disability, denial of the claim presented is required.  

ORDER

Service connection for a back disorder is denied.  


REMAND

In this matter, the veteran's representative argues that a 
remand is necessary to permit VA to comply fully with the 
VCAA.  By its letter of July 3, 2001, the veteran was 
afforded notice of the existence of the VCAA only in terms of 
his claim for service connection for PTSD.  As no VCAA letter 
is shown to have been sent with respect to the claims for an 
initial rating of hearing loss or service connection for left 
foot blisters, remand for corrective action is in order.  

As for the PTSD claim, it is evident that through the 
aforementioned letter of July 2001, the veteran was provided 
an appropriate "Quartuccio sufficient" notice of the VCAA, 
including notice of what evidence was needed to substantiate 
such claim, notice of what portion of that necessary evidence 
he was required to submit, and notice of what portion of that 
evidence VA would secure.  In that letter, the veteran was 
also informed that he had 60 days within which to respond 
with additional pertinent evidence or information or the 
claim would be decided based on the evidence then of record.  
Inasmuch as a period of less than one year was provided for a 
response, remand is required to ensure compliance with 
38 U.S.C.A. § 5103 (West 2002).  PVA. 

It is also apparent that the RO has not to date documented in 
writing whether staged ratings are for assignment with 
respect to the veteran's service-connected hearing loss.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found).  Further review by the RO on that basis is therefore 
needed.

Additional evidentiary development is likewise in order, 
given that the veteran indicated in his substantive appeal 
that he had been referred for a psychological evaluation in 
October 2002 at a VA medical facility in Altoona, 
Pennsylvania, and the record of such evaluation is not now on 
file.  It is possible that such report may identify an 
initial diagnosis of PTSD, and efforts must be made to obtain 
that document.  Also, the veteran stated in his substantive 
appeal that an attending VA physician, Dr. Matthew, had 
previously advised him that his foot blisters were "service 
connected," and that he had agreed to put that statement in 
the veteran's records.  No such statement is contained within 
the records of VA treatment now on file and, as a result, 
clarification from the veteran and any additional retrieval 
of that report are found to be needed.  Lastly, there is some 
conflict in the record as to the existence of current 
disability involving any left foot blisters, given that no 
evidence thereof was indicated at a VA examination performed 
without the benefit of the veteran's claims folder in January 
2002, while a VA outpatient treatment note in June 2002 
reflected the existence of left foot blistering.  

In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to all of the issues 
presented, including the veteran's 
entitlement to service connection for 
PTSD and left foot blisters, as well as 
the claim for an initial compensable 
rating from June 29, 2001, for hearing 
loss.  The RO must also advise the 
veteran of the information and evidence 
needed to substantiate such claims.  
Notice under the VCAA includes 
specifically notifying the veteran in 
writing exactly what evidence, if any, 
must be obtained by him and precisely 
what evidence, if any, will be retrieved 
by VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
must be instructed as to his right to 
submit any argument or evidence in 
support of such claims, and that any such 
evidence may be of either of a lay or 
medical variety.

Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing begins the 
one-year period.  Also, inform the 
veteran that the RO will hold the case 
in abeyance until the one-year period 
has elapsed, or until he waives in 
writing the remaining term.  Inform him 
too that submitting additional evidence 
is insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claims, if he desires to expedite Board 
review of his claim, the veteran must 
personally and specifically waive in 
writing any remaining response time.  

2.  The RO should obtain clarification 
from the veteran as to: 

a) his earlier statement that he 
previously had been advised by a VA 
physician, Dr. Matthew, that his 
left foot blisters were "service 
connected," and

b) his receipt of VA and non-VA 
medical treatment for PTSD, left 
foot blisters, and hearing loss from 
service discharge to the present.  

Information as to the date of his 
reported conversation with Dr. Matthew, 
Dr. Matthew's location, and any other 
pertinent data should be obtained.  The 
veteran should also report the date and 
location of all pertinent VA and non-VA 
medical treatment from March 1970 to the 
present, so that efforts made be made by 
the RO to obtain all relevant treatment 
records, including those compiled by Dr. 
Matthew.  Once obtained, such records 
should then be made a part of the claims 
folder.

3.  Thereafter, the veteran should be a 
afforded VA dermatological examination 
for the purpose of determining the nature 
and etiology of his left foot blisters.  
The claims folder must be made available 
to the examiner for review prior to any 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

It is requested that the examiner furnish 
a professional opinion, with full 
supporting rationale as to the following:  

Is it at least as likely as not 
that any chronic disability 
involving left foot blisters 
had its onset in service or is 
otherwise the result of the 
veteran's period of military 
service from March 1968 to 
March 1970 or any event 
thereof?

Use by the examiner of the "at 
least as likely as not" 
language by the examiner in any 
response is required.


4.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report for any and all needed action.  

5.  Lastly, the RO should readjudicate the 
veteran's claims of entitlement to service 
connection for PTSD and left foot 
blisters, and for a compensable rating for 
hearing loss from June 29, 2001, on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA, Fenderson, and 38 C.F.R. § 3.304(f) 
(2003), as applicable.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which should include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



